DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 20 has been renumbered 19.
Claims 1-19 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-29-2019 has been reviewed.  None of the Foreign Patent Documents are present in the instant application, and, thus, these were not considered. 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 17, all bacterial names should be in italics.
Paragraph 26, the brief description of Figure 1 does not define what "100, 105, 110, 115, 120, 125, and 130" designate.
Paragraph 27, the brief description of Figure 2 does not define what "200, 205, 210, 215, and 220" designate.
Paragraph 28, the brief description of Figure 3 does not define what "300, 305, 310, 315, 320, and 325" designate.

Paragraph 30, the brief description of Figure 5 does not define what "500, 505, 510, 515, 520, 525, 530, 535, and 540" designate.
Paragraph 79, all bacterial names should be in italics.
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following:  all bacterial names should be in italics.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites "about 52%".
	Claim 5 recites "about 4.10% to about 23.38 % w/w, citric acid is in the range of from about 0.73% to about 4.18 % w/w, and a flavor excipient in the range of 0.6% w/w to about 3.6 %".

	Claims 2-4 and 6-9 are dependent claims, but do not clarify the issue.
Claims 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites "about 52%".
	Claim 14 recites "about 4.10% to about 23.38 % w/w, citric acid is in the range of from about 0.73% to about 4.18 % w/w, and a flavor excipient in the range of 0.6% w/w to about 3.6 %".
	The specification does not define the metes and bounds of "about".  Thus, it is unclear what percentages may be included in or excluded from the scope of "about" percentage.
	Claims 11-13 and 15-17 are dependent claims, but do not clarify the issue.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim "about 4.10% to about 23.38 % w/w, citric acid is in the range of from about 0.73% to about 4.18 % w/w, and a flavor excipient in the range of 0.76% w/w to about 1.74 %".
	The specification does not define the metes and bounds of "about".  Thus, it is unclear what percentages may be included in or excluded from the scope of "about" percentage.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Roger (U.S. Pub. No. 2006/0024335 A1, February 2, 2006).
	Claim 18 is a sweetener composition for mitigating the bitterness of a chemical composition, the sweetener consisting of:  
sucralose in the range of 0.3% w/w to 6.0% w/w of the chemical composition, acesulfame potassium in the range of 0.3% w/w to 6.0% w/w of the chemical composition, 
ammonium glycyrrhizinate in the range of 0.1 % w/w to 10.44% w/w of the chemical composition, and 
less than 0.01 % of a polyol.

The recitation "less than 0.01% of a polyol" encompasses compositions containing no polyol.

	Roger teaches in paragraph 0033, "The sweetener which is used in the oral composition of the invention is any substance which imparts a sweet taste in the mouth. There are a variety of high-intensity sweeteners that can be used either alone or in combination with each other to provide a specific sweetness profile. The sweetener may include an initial sweetener that provides an initial, intense sweetness which declines rapidly with time, and/or a delayed sweetener that provides a less intense sweetness initially which builds in intensity over time to extend the sweetness profile. An exemplary delayed sweetener is mono-ammonium glycyrrhizinate ("MAG"), and examples of initial sweeteners include, but are not limited to: saccharin; sucralose; neotame; alitame; aspartame; cyclamate; thaumatin; dihydrochalcones; and acesulfame potassium (acesulfame K) compounds."  (emphasis added by examiner).
	Roger teaches "The amount of sweetener to be included in the oral composition of the invention is any amount which is effective to mask the customary bitter taste attributable to the bitter-tasting agent, when combined with effective amounts of the taste-receptor blocker, the taste-receptor competitor, and optionally, the flavor agent."   (paragraph 0035)
	Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to create a sweetener composition comprising sucralose, acesulfame potassium, and ammonium glycyrrhizinate as taught by Roger, and, that the amounts of each component may be altered to maximum the effect of the sweetener, as taught by Roger.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 14, 2021